Citation Nr: 1428907	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for chondromalacia and degenerative joint disease of the left knee.

2.  Entitlement to an evaluation higher than 10 percent for chondromalacia and degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction presently resides with the RO in Philadelphia, Pennsylvania.  In July 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The issue of entitlement to special monthly compensation based on aid and attendance of another person has been raised by the record via testimony submitted at the July 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the Board hearing that the last VA examination provided did not accurately portray the flexibility in her knees.  She said that she was going to ask for clarification from the examining clinician and submit this record, but never did.  Given that the Veteran has taken issue with whether the last knee examination fairly represented the severity of her knee disabilities and she has not been evaluated for compensation and pension purposes for her bilateral knee disabilities since three years ago (in May 2011), the Board finds that additional examination is warranted to address the present severity of the Veteran's bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VAMC in Lebanon dated from May 2012 to present pertaining to the Veteran's bilateral knee disabilities.

2.  Ask the Veteran to identify any additional treatment she has received for her bilateral knee disabilities that are not of record.  Make efforts to obtain any relevant records identified by the Veteran.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the present severity of her bilateral knee disabilities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the right and left knee joints.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected chondromalacia patella with degenerative joint disease.

In addressing whether there is recurrent subluxation or lateral instability, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

If there is any ankylosis of the knees, please state to what degree.

In conducting range of motion testing of the knees, the examiner should specifically note whether - upon repetitive motion of the Veteran's knees - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner also should discuss the impact the Veteran's bilateral knee disability has on her ability to seek and maintain gainful employment, and indicate whether such disabilities, either alone or in combination with the Veteran's remaining service-connected disabilities, render her unemployable.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If any of the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



